Title: From Alexander Hamilton to Tench Coxe, 9 May 1791
From: Hamilton, Alexander
To: Coxe, Tench


Treasury DepartmentMay 9th 1791
Sir
Being about to leave the City for a Fortnight—I have requested the Bank of North America to advance to your order such sums as you may find necessary for the current service of the Government during my absence to the extent of Twenty thousand dollars. This provision is designed to enable you to answer such demands as may arise in relation to the civil list (including the contingencies of the several executive departments and of the two houses of Congress) to the Act making provision for the Debt of the United States, & to the several acts of the last session concerning the duties on distilled spirits and compensations for the officers of the Judicial Courts of the United States and for jurors and Witnesses. Your disbursements will of course be confined to objects, for which there have been appropriations by law, and you will in each case obtain some voucher of a nature to operate as a discharge of the warrants which must hereafter issue to cover the sums paid.
I remain with great consideration and esteem   Sir   Your obedient servant
Alex HamiltonSecy of the Treasury
PS If the 400.000 Guilders for drawing which directions have been given shall have been sold or nearly sold in my absence you will direct the drawing for two hundred thousand more (say 200.000).

To Tench Coxe EsqrAssistant Secretary
